Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-81553-CIV-ALTONAGA/McAliley

  LUKNER BLANC,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _______________________________/

                                                 ORDER

         On November 13, 2018, Movant, Lukner Blanc, filed a Motion to Vacate, Set Aside, or

  Correct a Sentence Pursuant to 28 U.S.C. [Section] 2255 [ECF No. 1] and an accompanying

  Memorandum of Law in Support [ECF No. 1-1], raising eight ineffective-assistance-of-counsel

  claims. On October 31, 2019, Magistrate Judge Chris McAliley 1 entered a Report [ECF No. 18]

  recommending the Court deny the Motion. In a December 17, 2019 Order [ECF No. 22], the Court

  affirmed the Report in part and returned the matter to Judge McAliley for an evidentiary hearing

  on one of Movant’s claims. (See id. 18).

         Thereafter, the parties submitted additional memoranda of law (see [ECF Nos. 31, 32]),

  and an evidentiary hearing was held (see [ECF No. 34]). Judge McAliley subsequently entered a

  Second Report [ECF No. 45] recommending Movant’s remaining claim be denied. Movant filed

  Objections [ECF No. 46] to the Second Report, and the Government filed a Response to

  [Movant’s] Objections [ECF No. 48]. The Court has carefully reviewed the parties’ written

  submissions, the record, and applicable law.


  1
   The Court referred the case to Judge McAliley for a report and recommendation. (See Order of Reference
  [ECF No. 17]).
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 2 of 21
                                                CASE NO. 18-81553-CIV-ALTONAGA/McAliley


                                        I.    BACKGROUND

     A. Movant’s Trial and Appeal

         On April 8, 2015, a jury found Movant guilty of all charges. (See Second Report 2).

  Richard Serafini served as Movant’s counsel at trial. (See id.).

         At voir dire, a prospective juror, Shelia Harvey Lawrence, indicated she might know

  Movant. (See id. 3–4). Harvey Lawrence engaged in the following colloquy with the trial court:

         JUROR TWENTY: . . . I’m not sure if I know one of the defendants. The name I
         know but not the face, so.

         THE COURT: One of the defendants in the case or one of the witnesses?

         JUROR TWENTY: The defendant.

         THE COURT: And who is it you think you might know? Mr. Blanc?

         JUROR TWENTY: Mr. Le Blanc. I’m thinking I know the name.

         THE COURT: It’s not Le Blanc, though. It’s just B-L-A-N-C.

         JUROR TWENTY: Okay. I think I may know him, not personally, but from where
         I was from previously.

         THE COURT: All right.

         JUROR TWENTY: Growing up with the kids and all.

         THE COURT: Where was it that you grew up, ma’am?

         JUROR TWENTY: In Belle Glade.

         THE COURT: Out in Belle Glade?

         JUROR TWENTY: Yes.

         THE COURT: Okay. Can I ask you, would that in any way, do you think, affect
         your ability to evaluate the evidence in this kind of case?

         JUROR TWENTY: No. No, it wouldn’t. . . .




                                                   2
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 3 of 21
                                                  CASE NO. 18-81553-CIV-ALTONAGA/McAliley


  (Mar. 23, 2015 Trial Tr. [CR ECF No. 284] 54:25–56:7 (alterations added)). 2 After discussing

  other potential issues with the trial judge, Harvey Lawrence asserted “I accept the law as explained.

  I do believe in the jury system. I can be impartial. And there’s nothing else I would like to

  mention.” (Id. 57:6–8). Harvey Lawrence also stated she had “three grown children” in response

  to a questionnaire given by the trial court. (Second Report 4; see also id. 3 n.3).

         Movant did not recognize Harvey Lawrence during voir dire or trial. (See id. 5). Several

  days after the trial ended, a friend who had attended the trial, Franchette Mila, told Movant that

  Harvey Lawrence “knew him under unfavorable circumstances.” (Id.).

         On July 23, 2015, Movant advised the trial judge he felt Serafini was ineffective and

  requested he be replaced. (See id. 2). The judge substituted Richard Rosenbaum as counsel, who

  represented Movant at sentencing and on appeal. (See id.). The Eleventh Circuit affirmed

  Movant’s conviction and sentence on direct appeal. (See id.).

      B. Movant’s Section 2255 Motion and the Evidentiary Hearing

         Movant timely filed his section 2255 Motion on November 13, 2018, raising eight grounds

  for relief predicated on ineffective assistance of counsel. (See generally Mot.). In Ground Five

  (discussed as the fourth claim in Movant’s Memorandum of Law and the Court’s December 17,

  2019 Order), Movant asserts he “was denied his right to effective counsel when counsel failed to

  investigate allegations surrounding a biased juror that ultimately sat as a juror in [Movant’s] trial.”

  (Id. 11 (alteration added; capitalization omitted)). 3 Movant states he told “trial counsel” the

  information related by Ms. Mila, but counsel “did not alert the [c]ourt about the issue or move for



  2
   References to docket entries in Movant’s criminal case, Case No. 14-80114-ALTONAGA, are denoted
  by “CR ECF No.”
  3
   The Court relies on the pagination generated by the electronic CM/ECF database, which appears in the
  headers of all court filings.
                                                    3
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 4 of 21
                                                CASE NO. 18-81553-CIV-ALTONAGA/McAliley


  a new trial.” (Mem. 21 (alteration added)). Movant asserts “[h]ad any action been taken, the

  outcome of the proceeding would have been different.” (Id. (alteration added)).

         As noted, the Court denied all but this claim and returned the matter to Judge McAliley for

  an evidentiary hearing. (See Dec. 17, 2019 Order 18). Movant, Harvey Lawrence, Franchette

  Mila, Jean Claude Mila, and Serafini testified at the hearing. (See Second Report 6; see generally

  Hr’g Tr. [ECF No. 44]). The Court recounts the relevant testimony.

     1. Movant’s Testimony

         Before jury selection, Movant, who grew up in Belle Glade, told Serafini he did not want

  anybody from Belle Glade on the jury because he expected people from Belle Glade to be “biased

  against [him].” (Hr’g Tr. 11:10–18 (alteration added)). Movant described Belle Glade as “a little,

  small town where everybody know[s] everybody.” (Id. 11:21–22 (alteration added)). In Belle

  Glade, Movant was known as “Luke.” (Id. 30:20–25).

         Although Harvey Lawrence recognized Movant’s name at voir dire, Movant did not

  identify her at the time she was selected. (See id. 12:4–7, 13:15–17). Movant did not insist Harvey

  Lawrence be stricken when she stated she was from Belle Glade because she said she lived in

  Wellington. (See id. 42:1–11). On the last day of trial, Ms. Mila, who is married to Movant’s

  friend, came to observe the trial and “recognized [] Harvey Lawrence as the mother of Edward

  Shine — someone [Movant] described as his enemy[.]” (Second Report 7 (alterations added); see

  also Hr’g Tr. 13:25–15:9). Ms. Mila related this information to Serafini and Movant. (See Hr’g

  Tr. 15:10–12).

         At the evidentiary hearing, Movant described the ways he was familiar with Harvey

  Lawrence. When he was “19, 20, [or] 21” years old, Movant “work[ed] with [Harvey Lawrence’s]

  husband” (id. 25:21–26:11 (alterations added)), “who ran a crew that picked corn” (Second Report



                                                  4
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 5 of 21
                                                 CASE NO. 18-81553-CIV-ALTONAGA/McAliley


  8). “[D]uring that time [Movant] encountered [] Harvey Lawrence, who did paperwork for her

  husband.” (Id. (alterations added); see also Hr’g Tr. 25:24–26:1).

         Movant testified he had “negative issues” with Shine. (Hr’g Tr. 16:21–23). Movant

  explained “when he lived in Belle Glade there were rivalries, including shootings, between the

  Haitian and ‘American’ communities in Belle Glade.” (Second Report 7; see also Hr’g Tr. 23:13–

  24:1). Movant and his friend, Jean Claude Mila, were in the “Haitian section[;]” and Shine was in

  the “American section.” (Hr’g Tr. 23:15–19 (alteration added)). Movant described two incidents

  involving threatened and actual shootings where Movant called the police on Shine. (See id.

  21:18–23:4). Additionally, Mr. Mila “was tried on charges of shooting Shine, and [Movant]

  attended that trial. Shine evidently became upset when he saw [Movant] in the audience, and

  [Movant] had to leave the courtroom.” (Second Report 7 (alterations added); see also Hr’g Tr.

  24:8–25:3).

         Finally, Movant described an incident that occurred when he was around 20 years old

  involving Sandy Joseph, a young woman who lived across the street from Harvey Lawrence, and

  Lisa Davis, Harvey Lawrence’s niece who was living with her at the time. (See Hr’g Tr. 26:12–

  29:15). Movant and his friend picked up Joseph and Davis from school. (See id. 27:13–28:10).

  While they were stopped at a red light, Harvey Lawrence’s husband pulled up behind them in his

  truck, “walked to the car[,] and angrily opened the door, and [Movant], who was seated in the front

  passenger seat, got out and ran, chased by [Harvey Lawrence’s husband].” (Second Report 8

  (alterations added); see also Hr’g Tr. 28:18–29:1). Joseph “later called [Movant] to say that at the

  insistence of [] Harvey Lawrence, she and [Davis] were at the hospital, evidently to determine




                                                   5
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 6 of 21
                                                     CASE NO. 18-81553-CIV-ALTONAGA/McAliley


  whether [Joseph and Movant] had had sex, and that [] Harvey Lawrence had called the police to

  the hospital.” 4 (Second Report 8 (alterations added); see also Hr’g Tr. 29:2–6, 40:7–9).

      2. Franchette Mila’s Testimony

          Ms. Mila is friends with Movant and has known him for over 20 years. (See Hr’g Tr.

  86:15–21). According to Ms. Mila, Shine’s “issues” with Movant and Ms. Mila’s husband, Jean

  Claude Mila, were “[v]ery well known” in Belle Glade. (Id. 87:19–23 (alteration added). “Ms.

  Mila confirmed that she attended [Movant’s] trial and [] recognized one of the jurors as [] Shine’s

  mom, which she thought would present a conflict of interest.” (Second Report 12 (alterations

  added); see also Hr’g Tr. 88:9–19).

      3. Jean Claude Mila’s Testimony

          Mr. Mila went to high school with Movant in Belle Glade and “described [Movant] as his

  best friend.” (Second Report 12 (alteration added); see also Hr’g Tr. 93:11–20). Mr. Mila also

  went to high school with Shine and stated he and Shine are “number one enemies.” (Hr’g Tr.

  94:5–6). Mr. Mila confirmed there were “issues” between Movant and Shine. (Id. 95:23–24,

  98:13–15). Mr. Mila also stated he was “charged with first degree attempted murder on [] Shine,”

  and that Movant attended Mr. Mila’s trial and “was asked to leave.” (Id. 94:23–24, 95:20

  (alteration added)).

      4. Harvey Lawrence’s Testimony

          Harvey Lawrence used to live in Belle Glade and moved to Wellington about ten years

  ago. (See Hr’g Tr. 49:7–17). Her husband was a farmworker. (See id. 54:13–14). In Belle Glade,

  Harvey Lawrence did not know Movant personally but “remembered [Movant’s] name as someone



  4
    Serafini testified he spoke with Joseph, and she confirmed much of Movant’s account of this incident.
  (See Hr’g Tr. 114:4–9). Although Joseph initially indicated she would be willing to sign an affidavit to that
  effect, she ultimately did not do so. (See id. 114:19–23, 115:8–14).
                                                       6
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 7 of 21
                                                 CASE NO. 18-81553-CIV-ALTONAGA/McAliley


  who worked with her sons in the corn fields, and when she told [the trial judge] that she might

  know him, it was in that context[.]” (Second Report 14 (alterations added); see also Hr’g Tr. 62:7–

  13). She did not know for sure if Movant worked on the same crew as her husband or with a

  different crew leader. (See Hr’g Tr. 63:2–9). At one time she worked as a bookkeeper for her

  husband, but not during the time Movant was working in the fields. (See id. 66:18–20).

         When asked at the hearing how many children she has, Harvey Lawrence answered

  “[b]iological, I have four.” (Id. 50:7–9 (alteration added)). She has also been the legal guardian

  of other children. (See id. 50:13–14). One of those children was Shine, who stayed with her from

  the time he was 10 years old to when he was 16 or 17. (See id. 51:18–25). She also helped raise

  some of her nieces and nephews, including Davis. (See id. 51:13–15, 52:11–12).

         Harvey Lawrence testified she was “separate[] [] from the . . . in-crowd” of Belle Glade

  because she had children. (Id. 53:25–54:3 (alterations added)). She generally “was not aware of

  violence when she lived in Belle Glade” and “thought that any rivalry between the Haitian and

  American communities must have happened after she left Belle Glade.” (Second Report 16; see

  also Hr’g Tr. 55:8–11, 68:8–14).

         Harvey Lawrence “has not had much contact with Shine since he moved out, although he

  has stopped by very occasionally to say hello.” (Second Report 14; see also Hr’g Tr. 55:19–24).

  She testified she was “not aware” of what was going on in Shine’s life. (Hr’g Tr. 56:14–15). She

  heard “Shine went to trial on criminal charges, and she heard that he had been shot in the foot or

  leg, although she did not know the details about either event.” (Second Report 14; see also Hr’g

  Tr. 56:19–57:6, 57:15–58:1, 69:19–70:2). She did not know there was friction between Movant

  and Shine until counsel in this matter brought it to her attention. (See Hr’g Tr. 83:7–8).




                                                   7
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 8 of 21
                                                 CASE NO. 18-81553-CIV-ALTONAGA/McAliley


         Harvey Lawrence testified Davis “was friends with a girl who lived across the street named

  Sandy Joseph.” (Second Report 14; see also Hr’g Tr. 60:13–22). Harvey Lawrence recalled an

  incident where Davis “was in the car with some boys.” (Hr’g Tr. 59:18). She “remember[ed]

  being in a car, possibly with her husband, and that one of the boys got out and ran[,] but she denied

  that her husband ran after that boy.” (Second Report 14 (alterations added); see also Hr’g Tr.

  60:2–12). She did not remember taking Davis to the hospital or filing a police report after this

  incident. (See Hr’g Tr. 60:23–61:6). She recalled “one of the boys was named Luke, although

  there was another Haitian male in Belle Glade with that name.” (Second Report 14; see also Hr’g

  Tr. 61:9–14).

         When Harvey Lawrence was called to jury duty in 2015, she did not want to serve because

  she was caring for her mother, who has dementia. (See Hr’g Tr. 64:15–65:24). Nevertheless, she

  was “told [] [she] had to serve anyway[,]” and she accepted that she “was doing [her] duty as a

  citizen to serve[.]” (Id. 65:1–2 (alterations added)).

         “When asked how she recognized [Movant] at the time of [voir dire] [Harvey Lawrence]

  said ‘. . . I want to say — I kind of knew his face. I knew his face. The name — not the last —

  just Luke. I knew the face with Luke.’” (Second Report 15 (first three alterations added); see also

  Hr’g Tr. 67:5–7). On cross-examination, the Government asked Harvey Lawrence whether she

  was lying or made a mistake when she told the trial judge she knew Movant’s name but not his

  face. (See Hr’g Tr. 79:3–8). Harvey Lawrence stated she made a mistake and does not remember

  “a lot of things” because she “come[s] across a lot of kids” in her job as an educator. (Id. 79:9–13

  (alteration added)).

         Harvey Lawrence was also asked what she meant by her voir dire testimony that she knew

  Movant from “growing up with the kids and all[,]” and she stated she knew Movant because he



                                                    8
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 9 of 21
                                                CASE NO. 18-81553-CIV-ALTONAGA/McAliley


  worked with “the boys” in the fields. (Id. 67:16–22 (alteration added)). When asked why she did

  not mention the other children she cared for in answering the trial court’s question about how many

  children she has, Harvey Lawrence “explained that she thought the question was directed at her

  biological children[.]” (Second Report 15–16 (alteration added); see also Hr’g Tr. 69:2 (“I was

  just thinking about biological kids.”)). She testified that when she is asked about how many

  children she has, she generally “say[s] four, but [she] say[s] [she] raised a lot more.” (Hr’g Tr.

  69:11–14 (alterations added)). Yet, she stated she did not think to say she “raised a lot more” at

  voir dire because “they asked about [her] kids and normally it’s, you know, your kids.” (Id. 83:13–

  16).

         According to Harvey Lawrence, none of the issues regarding Movant’s interactions with

  Shine or the incident involving Davis and Joseph occurred to her when she was being questioned

  at voir dire. (See id. 77:20–78:3). Indeed, she “did not associate [Movant] with the incident

  [involving] [Davis] and [] Joseph” and “thought that incident might have involved the other Luke

  who lived in Belle Glade.” (Second Report 17 (alterations added); see also Hr’g Tr. 78:10–15).

  She confirmed she would have told the trial judge if she had known of the problems between

  Movant and Shine. (See Hr’g Tr. 82:16–24). “At no point during the trial did [] Harvey Lawrence

  realize that she knew [Movant] beyond what she told the [c]ourt.” (Second Report 15 (alterations

  added); see also Hr’g Tr. 72:23–73:1).

         “Harvey Lawrence believes she was a fair juror[,]” and “[i]n fact, she was the only juror

  who held out on finding [Movant] guilty on the conspiracy charge; other jurors had to persuade

  her of his guilt.” (Second Report 17 (alterations added); see also Hr’g Tr. 75:17–77:6). She

  confirmed she answered the trial judge’s questions honestly and did not hold any bias against

  Movant. (See Hr’g Tr. 78:20–79:2).



                                                  9
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 10 of 21
                                                   CASE NO. 18-81553-CIV-ALTONAGA/McAliley


                                    II.   STANDARD OF REVIEW

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

   review the disposition de novo. Fed. R. Civ. P. 72(b)(3). In reviewing the disposition de novo, a

   district court may “adopt the credibility findings made by a magistrate judge without conducting

   a new hearing before making a final determination.” Amlong & Amlong, P.A. v. Denny’s, Inc.,

   500 F.3d 1230, 1245 (11th Cir. 2007). Nevertheless, “[w]hen objections are made to findings

   which the magistrate judge made based upon the testimony of witnesses,” the district court is

   required “to review the transcript or listen to the tape-recording of those proceedings.” Willis v.

   United States, 346 F. App’x 404, 406 (11th Cir. 2009) (internal quotation marks and citation

   omitted).

                                          III.   DISCUSSION

          To prove a claim of ineffective assistance of counsel, a habeas petitioner must satisfy two

   prongs: deficient performance, that is, his counsel’s representation fell below an objective standard

   of reasonableness; and prejudice, that but for the deficiency in representation, there is a reasonable

   probability the result of the proceeding would have been different. See Strickland v. Washington,

   466 U.S. 668, 688, 694 (1984). Review of counsel’s performance is highly deferential. See

   Spaziano v. Singletary, 36 F.3d 1028, 1039 (11th Cir. 1994) (citation omitted). “There is a strong

   presumption that counsel’s performance was reasonable and adequate. . . . To overcome that

   presumption, a [movant] must establish that no competent counsel would have taken the action

   that his counsel did take.” Gordon v. United States, 518 F.3d 1291, 1301 (11th Cir. 2008)

   (alterations added; internal quotation marks and citations omitted).

          The Second Report recommends the Court deny Movant’s fourth claim alleging ineffective

   assistance arising from counsel’s failure to move for a new trial because of the allegedly biased



                                                    10
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 11 of 21
                                                      CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   juror. 5 (See Second Report 29; see also Mem. 21). The Second Report concludes Movant has

   failed to satisfy Strickland’s prejudice requirement because the standard for a new trial due to juror

   falsehood was not met, as the evidence does not show Harvey Lawrence failed to answer honestly

   a material question during voir dire or that she harbored actual bias against Movant. (See Second

   Report 19–20, 27). Movant objects to the finding the standard for a new trial was not met and the

   conclusion that he failed to demonstrate unconstitutionally ineffective assistance of counsel. (See

   Objs. 2–10).

       A. Whether Movant Would Have Met the Standard for a New Trial

           To obtain a new trial after a juror gave an inaccurate response to a voir dire question, a

   party must demonstrate (1) the juror failed to answer honestly a material question during voir dire,

   and (2) a correct response would have provided a valid basis for a challenge for cause. See

   McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556 (1984). “The first prong of the

   McDonough test requires a determination of whether the juror’s answers were honest, ‘that is,

   whether he was aware of the fact that his answers were false.’” BankAtlantic v. Blythe Eastman

   Paine Webber, Inc., 955 F.2d 1467, 1473 (11th Cir. 1992) (quoting United States v. Perkins, 748

   F.2d 1519, 1531 (11th Cir. 1984)). The second prong “requires the court to assess whether the

   withheld information establishes or suggests ‘a showing of bias that would disqualify the juror.’”

   Waldrop v. Thomas, No. 3:08-cv-515, 2014 WL 1328138, at *91 (M.D. Ala. Mar. 31, 2014), aff’d

   sub nom. Waldrop v. Comm’r, Ala. Dep’t of Corr., 711 F. App’x 900 (11th Cir. 2017) (quoting



   5
     The Second Report notes, as an initial matter, that Movant did not specify in his Motion which trial counsel
   purportedly was ineffective (see Second Report 2–3), while Movant asserts the record is clear he was
   referring to both Serafini and Rosenbaum (see Objs. 1–2). This distinction is immaterial to the Court’s
   analysis and conclusion, which rest on Movant’s failure to satisfy Strickland’s prejudice prong. Regardless
   of whether Serafini or Rosenbaum was ineffective in failing to investigate Harvey Lawrence’s purported
   bias and move for a new trial, Movant would not have met the standard for a new trial and therefore there
   is no reasonable probability the result of the proceeding would have been different.
                                                        11
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 12 of 21
                                                    CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   United States v. Ervin, 517 F. App’x 734, 743 (11th Cir. 2013)). In other words, the court must

   determine whether “the juror in question exhibited actual bias” because of “either an express

   admission of bias or facts demonstrating such a close connection to the present case that bias must

   be presumed.” United States v. Chandler, 996 F.2d 1073, 1102 (11th Cir. 1993) (citation omitted).

      1. Harvey Lawrence did not fail to answer honestly a material question.

          As to the first prong, the Second Report concludes Harvey Lawrence gave truthful answers

   during voir dire and did not omit material information. (See Second Report 20–24). As stated,

   the Court must determine “whether [Harvey Lawrence’s] answers were honest, ‘that is, whether

   [s]he was aware of the fact that [her] answers were false.’” BankAtlantic, 955 F.2d at 1473

   (alterations added; quoting Perkins, 748 F.2d at 1531). Put differently, the inquiry is whether

   Harvey Lawrence “deliberately failed to disclose relevant information to the court.” United States

   v. Tutt, 704 F.2d 1567, 1569 (11th Cir. 1983).

          Movant makes several objections to the Magistrate Judge’s findings. The Court addresses

   each objection in turn.

          First, the Magistrate Judge concludes the inconsistency between Harvey Lawrence’s voir

   dire statement “the name I know but not the face” and her testimony at the evidentiary hearing that

   she “knew [Movant’s] face” does not demonstrate she was dishonest, reasoning that the material

   issue was that Harvey Lawrence “might know the defendant” and not whether she recognized his

   name or his face. (Second Report 22 (alteration added; emphasis and internal quotation marks

   omitted)). Movant objects to this finding, stating “how [Harvey Lawrence] recognize[d] him is []

   material” because if she had testified “she ‘knew his face’ and recognized him as ‘Luke’” at voir

   dire, “it would have changed the way voir dire panned out.” (Objs. 3 (alterations added)).




                                                     12
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 13 of 21
                                                 CASE NO. 18-81553-CIV-ALTONAGA/McAliley


          Having reviewed the hearing transcript, the Court agrees with Judge McAliley’s

   determination that Harvey Lawrence’s statement at voir dire was not dishonest. Harvey Lawrence

   credibly explained she made a mistake, stating “a lot of things I don’t remember[;] I come across

   a lot of kids.” (Hr’g Tr. 79:9–13 (alteration added)). As the Government observes, “[t]here is

   absolutely no evidence in this record that [] Harvey Lawrence lied during voir dire when she stated

   that she believed she knew Movant because of his name.” (Resp. to Objs. 7 (alterations added)).

          Second, Harvey Lawrence testified at voir dire “she thought she knew [Movant] from

   ‘growing up with the kids and all[,]’” and at the evidentiary hearing she explained “that she

   associated [Movant] as one of the ‘kids’ who worked in the fields along with her sons.” (Second

   Report 22 (alterations added; emphasis omitted)). The Magistrate Judge found this explanation

   “credible.” (Id.). Movant objects to the finding “Harvey Lawrence’s testimony at the evidentiary

   hearing was consistent with her answer at voir dire” because she “minimized how she ‘may’ know

   [Movant]” by omitting the fact that Movant possibly worked with her family members in the fields.

   (Objs. 4 (alteration added)). Movant also states “[i]n light of the fact that [] Harvey Lawrence

   recognized [Movant] from growing up with the ‘kids’ and all, it was material that she failed to

   correct the number of ‘kids’ she had previously claimed.” (Id. (alterations added)).

          The Magistrate Judge correctly concludes Harvey Lawrence’s hearing testimony

   elaborating on how she knew Movant was consistent with her answer at voir dire that she knew

   him “from ‘growing up with the kids and all[.]’” (Second Report 22 (alteration added; emphasis

   omitted)). Furthermore, as the Government points out, Movant does not “explain how [] Harvey

   Lawrence’s separate voir dire response regarding the number of children she had relates to her

   response regarding how she believed she knew Movant.” (Resp. to Objs. 9 (alteration added)).

   Movant fails to demonstrate these were deliberate omissions by Harvey Lawrence.



                                                   13
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 14 of 21
                                                   CASE NO. 18-81553-CIV-ALTONAGA/McAliley


          Third, the Magistrate Judge concludes “Harvey Lawrence’s statement to [the trial judge]

   ‘I do believe in the jury system. I can be impartial’ was consistent with her testimony in [Judge

   McAliley’s] courtroom.” (Second Report 23 (alterations added)). The Magistrate Judge finds

   Harvey Lawrence “credibly conveyed a strong sense of fairness, open-mindedness and civic

   duty[,]” relying in part on her assertion she was doing her duty as a citizen by serving on the jury

   even though she did not want to do so because she was caring for her mother. (Id. (alteration

   added)). Movant objects to the finding “Harvey Lawrence’s strong sense of fairness and civic

   duty plays any role in the current analysis.” (Objs. 4 (alteration added)). Movant also disagrees

   “Harvey Lawrence was credible because she was selected for the jury even though she did not

   want to serve because she was caring for her mother,” since “Harvey Lawrence never brought up

   the issues with her mother at the time of the trial.” (Id. 5).

          The Court agrees with Judge McAliley’s conclusion that Harvey Lawrence’s voir dire

   statement regarding her ability to be impartial was truthful. Contrary to Movant’s assertion,

   Harvey Lawrence’s sense of fairness and civic duty played a role in the Magistrate Judge’s

   credibility determination at the evidentiary hearing.        Movant fails to explain why Harvey

   Lawrence’s omission of the fact she was caring for her mother casts doubt on the truthfulness of

   her affirmations of impartiality at voir dire. Indeed, Harvey Lawrence testified she raised this

   issue “with the jury pool coordinator, who nevertheless advised her that she needed to report.”

   (Resp. to Objs. 14; see also Hr’g Tr. 64:24–65:2).

          Fourth, the Magistrate Judge states Harvey Lawrence did not “tell the [c]ourt that . . . her

   foster son, Edward Shine, and [Movant] were enemies[] and shot at each other.” (Second Report

   24 (alterations added)). The Second Report notes these events “took place after [] Harvey

   Lawrence moved to Wellington and well after Edward Shine had left her home,” and it credits



                                                     14
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 15 of 21
                                                    CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   Harvey Lawrence’s explanation for not knowing the details of Shine’s relationship with Movant:

   “Shine did not maintain a close relationship with her once he left her home, and specifically, he

   did not tell her about his alleged unlawful conduct[,]” and “she did not make it her business to

   know all of what was happening in Belle Glade, even when she did live there.” (Id. 24–25

   (alterations added)).

           Movant objects to the finding Harvey Lawrence did not know that Shine and Movant “had

   negative issues and were enemies at the time of [Movant’s] trial.” (Objs. 5 (alteration added)).

   Movant points out Harvey Lawrence was aware that Shine was charged with and tried for

   attempted murder and had been shot, and he asserts “[t]o find that [] Harvey Lawrence knew about

   these events, but chose not to familiarize herself with the circumstances around them (that involved

   [Movant]), is not reasonable.” (Id. (alterations added)).

           The Court disagrees, as a review of the hearing transcript demonstrates Harvey Lawrence

   had a reasonable explanation for being unfamiliar with the details of the events involving Movant

   and Shine. The Magistrate Judge correctly concludes “it is credible that [Harvey Lawrence] paid

   little attention to the events that were important to [Movant]” because Harvey Lawrence did not

   keep in close contact with Shine and did not keep up with the happenings in Belle Glade. (Second

   Report 25 (alterations added)). Thus, there is no indication Harvey Lawrence’s failure to disclose

   these facts at voir dire was deliberate since she did not appear to be familiar with them.

           Fifth, the Magistrate Judge finds “Harvey Lawrence credibly testified” she had some

   recollection of the 2002 incident involving Davis and Joseph, but “[n]ot surprisingly, she did not

   recall it in the way that [Movant] did and certainly not in the detail that he did.” (Id. 25 (alterations

   added)). The Second Report notes that although Joseph “did largely corroborate [Movant’s]




                                                      15
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 16 of 21
                                                      CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   memory when Serafini spoke with her, it seems she avoided committing those recollections to a

   sworn declaration.” (Id. (alteration added)).

           Movant objects to the finding “Harvey Lawrence did not recognize [Movant] and link him

   with the 2002 incident” as well as to “any finding that simply because [Joseph] did not commit her

   testimony to a sworn declaration, that her testimony is any less credible.” (Objs. 6 (alterations

   added)). Movant asserts he and Serafini both “testified about what [Joseph] knew — and both of

   their testimon[ies] w[ere] consistent.” (Id. (alterations added)).

           The Court agrees with the Magistrate Judge’s conclusion that Harvey Lawrence did not

   deliberately omit information about the incident involving Davis and Joseph because she credibly

   testified she had a limited recollection of what happened. Regarding Joseph’s recollection, the

   Government correctly notes “there is no ‘testimony’ as [] Joseph refused . . . Serafini’s[] request

   to fill out an affidavit.” (Resp. to Objs. 11 (alterations added)). In any event, Movant does not

   explain why Judge McAliley’s finding that Harvey Lawrence did not recall details about the

   incident should be rejected, even if Movant and Joseph remembered the incident differently. 6

           Sixth, the Magistrate Judge finds “[t]here is no evidence that supports [Movant’s]

   assumption that [] Harvey Lawrence deliberately deceived the [c]ourt” by failing to disclose she

   had fostered Davis and Shine, which “would have alerted [Movant] that she was aware of his




   6
     Movant also states the Magistrate Judge did not consider the fact Serafini was replaced by Rosenbaum
   and asserts “[t]he obligations to continue communicating with [Joseph] would have fallen on [] Rosenbaum
   upon his appointment.” (Objs. 6 (alterations added)). To the extent Movant intends to assert Rosenbaum
   was ineffective in failing to follow up with Joseph, Movant does not elaborate on this point and the Court
   declines to consider it. See, e.g., Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (“[A] district
   court has discretion to decline to consider a party’s argument when that argument was not first presented
   to the magistrate judge.” (alteration added)); Quinones-Correa v. Wells, No. cv 311-050, 2012 WL
   2872878, at *1 (S.D. Ga. July 12, 2012) (refusing to consider new material in objections to magistrate
   judge’s report because allowing the petitioner “to inject new contentions and allegations upon receiving an
   unfavorable analysis from the [m]agistrate [j]udge . . . would frustrate systematic efficiencies” (alterations
   added; internal quotation marks and citations omitted)).
                                                        16
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 17 of 21
                                                   CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   objectionable behavior.” (Second Report 25–26 (alterations added)). The Second Report credits

   Harvey Lawrence’s explanation “she assumed the [c]ourt’s inquiry about her children was directed

   to her biological children[.]” (Id. (alterations added)).

          Movant objects to this finding. (See Objs. 6–7). According to Movant, Harvey Lawrence’s

   testimony at the evidentiary hearing that she “normally answers the question about how many

   children she has by saying she has four children[] but has raised a lot more” reveals she

   “deliberately deceived” the trial court when she failed to disclose her foster children during voir

   dire. (Id. 6–7 (alteration added; emphasis omitted)). Movant asserts the finding that Harvey

   Lawrence’s nondisclosure of her foster children “is ‘quite reasonable’ . . . is not supported by the

   record.” (Id. 7 (alteration added)).

          The Magistrate Judge correctly concludes there is no evidence Harvey Lawrence

   deliberately deceived the trial court by failing to disclose her non-biological children. Although

   Harvey Lawrence generally says she has four children but has “raised a lot more” (Hr’g Tr. 69:11–

   14), the Court agrees Harvey Lawrence gave a credible explanation that at voir dire she thought

   she was being asked about her biological children. Tellingly, as the Government points out, when

   Movant’s counsel asked Harvey Lawrence how many children she had at the evidentiary hearing,

   Harvey Lawrence responded with reference to her biological children only. (See Resp. to Objs.

   10; see also Hr’g Tr. 50:7–9 (“Biological, I have four.”)).

                                                   ***

          In sum, the undersigned has reviewed the transcript of the evidentiary hearing and agrees

   with Judge McAliley’s determination Harvey Lawrence’s testimony was credible. Movant points

   to no evidence showing Harvey Lawrence “deliberately failed to disclose relevant information to

   the court,” Tutt, 704 F.2d at 1569, or that “[s]he was aware of the fact that [her] answers were



                                                     17
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 18 of 21
                                                   CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   false,” BankAtlantic, 955 F.2d at 1473 (alterations added; internal quotation marks and citation

   omitted). Therefore, Movant’s objections fail to persuade, and the Court concludes Harvey

   Lawrence did not deliberately give dishonest answers or conceal material information at voir dire.

      2. A correct response would not have provided a valid basis for a cause challenge.

          As to the second prong, the Magistrate Judge concludes Movant fails to show Harvey

   Lawrence was biased against him. (See Second Report. 26–27). Movant objects to this finding

   “because it is irrelevant and unnecessary for the Court’s analysis. (Objs. 7 (alterations added)).

   Movant takes issue with the Second Report’s focus “on whether [] Harvey Lawrence was actually

   biased as a juror against [Movant],” asserting “that is not the appropriate test or standard that this

   Court should use when rendering its ultimate decision” and “[u]nder the McDonough test, the

   ‘bias’ prong requires the Court to determine whether a correct response by [] Harvey Lawrence

   would have provided a valid basis for a challenge for cause.” (Id. 7–8 (alterations added; emphasis

   omitted)).

          The McDonough test’s “second prong, that a correct response would have provided a valid

   basis for a challenge for cause, requires a showing of actual bias.” United States v. Valencia-

   Trujillo, 380 F. App’x 936, 937 (11th Cir. 2010) (citations omitted). Although Movant contends

   the actual-bias inquiry is irrelevant, his own citations belie this contention. (See Objs. 8 (“The

   second part of the McDonough test requires proof of actual bias.” (quoting New v. Darnell, 409 F.

   App’x 281, 283 (11th Cir. 2011)))). Therefore, the Magistrate Judge correctly focuses her analysis

   on whether Harvey Lawrence was biased against Movant. (See Second Report 26–27).

          The Court agrees with the conclusion Harvey Lawrence was not biased. As stated, “[b]ias

   may be shown either by express admission or by proof of specific facts showing such a close

   connection to the circumstances at hand that bias must be presumed.” United States v. Carpa, 271



                                                    18
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 19 of 21
                                                   CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   F.3d 962, 967 (11th Cir. 2001) (alteration added; citation omitted). A party “is required to

   demonstrate an actual, identifiable prejudice on the part of the juror.” Tutt, 704 F.2d at 1569

   (citation omitted). Movant contends if Harvey Lawrence had revealed she had foster children, “it

   would have become clear” Shine was one of her foster children, which would have been “sufficient

   for a cause challenge.” (Objs. 8).

          Even assuming Harvey Lawrence’s relationship with Shine would have been revealed at

   voir dire, 7 this fact would not have provided a valid basis for a cause challenge, as it does not

   “demonstrat[e] such a close connection to th[is] [] case that bias must be presumed.” Chandler,

   996 F.2d at 1102 (alterations added; citation omitted); see also United States v. Khoury, 901 F.2d

   948, 956 n.1 (11th Cir. 1990) (rejecting as “meritless” the contention that “the jury was tainted by

   contact between a juror and a friend of one of the defendants” because “[t]he contact was minimal

   and irrelevant to the case” and “[t]he trial judge properly interviewed each of the jurors

   individually and was assured that each juror would be fair and impartial” (alterations added));

   United States v. Dunn, No. 7:09-cr-6, 2010 WL 11519631, at *3 (M.D. Ga. May 7, 2010) (finding

   no presumption of bias based on juror’s friendship — which he described as “not particularly

   close” — with the family of one of the victims of the charged crimes).

          Moreover, Harvey Lawrence made no express admission of bias. Rather, she testified at

   voir dire that she “c[ould] be impartial” after telling the trial court that she recognized Movant.

   (Mar. 23, 2015 Trial Tr. 57:7 (alteration added)). Harvey Lawrence also confirmed at the

   evidentiary hearing that she would have told the trial judge if she had known of the problems

   between Movant and Shine. (See Hr’g Tr. 82:16–24). These assertions preclude a finding Harvey



   7
     The Government aptly notes “[t]his is an illogical leap unsupported by the record” (Resp. to Objs. 15
   (alteration added)), as referencing her foster children at voir dire would not have necessarily revealed
   Harvey Lawrence’s relationship with Shine.
                                                     19
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 20 of 21
                                                      CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   Lawrence was biased against Movant. See Fennell v. Sec’y, Fla. Dep’t of Corr., 582 F. App’x

   828, 833 (11th Cir. 2014) (finding juror’s corrective statements indicating he was capable of being

   impartial after initially stating he would have sympathy for the victim did not give rise to a

   presumption of actual bias); Dunn, 2010 WL 11519631, at *4 (“[A]ny circumstantial facts that

   [the] [d]efendant might use to argue against Juror 7’s impartiality and for actual bias are

   outweighed by Juror 7’s immediate candor with the [c]ourt upon the realization of the relationship

   with [the victim] and [the victim’s] parents and by Juror 7’s repeated assurances of impartiality.”

   (alterations added)).

       B. Whether Movant Satisfies the Strickland Standard

           Movant “objects to the recommendation that he failed to establish the prejudice element of

   Strickland” (Objs. 9), but he does not explain why. 8 Because Movant would not have met the

   standard for a new trial due to juror falsehood, the Magistrate Judge Report is correct that he also

   fails to satisfy Strickland’s prejudice requirement. See Ingram v. Sec’y, Fla. Dep’t of Corr., 736

   F. App’x 798, 802 (11th Cir. 2018) (“Applying the Strickland test, however, we conclude [the

   petitioner] cannot show prejudice. That is, he cannot show he would have been entitled to a new

   trial if his counsel had filed a motion [for a new trial].” (alteration added; citation omitted));

   Butcher v. United States, 368 F.3d 1290, 1300 (11th Cir. 2004) (finding the petitioners failed to

   demonstrate prejudice from their counsels’ failure to file motions for a new trial because there was




   8
     The Magistrate Judge also finds Movant did not show his counsel’s performance fell below an objective
   standard of reasonableness, although noting this analysis is “not necessary” to her conclusion. (Second
   Report 27). Movant “objects to all recommendations that surround the performance aspect of the Strickland
   test[,]” contending Rosenbaum should have been called to testify at the evidentiary hearing. (Objs. 9
   (alteration added)). The Court does not discuss Strickland’s deficient-performance prong because it “need
   not address the issue of counsel’s effectiveness if prejudice is lacking.” Fair v. United States, 144 F. App’x
   858, 860 n.3 (11th Cir. 2005) (citing Strickland, 466 U.S. at 697; other citation omitted).
                                                        20
Case 9:18-cv-81553-CMA Document 49 Entered on FLSD Docket 06/19/2020 Page 21 of 21
                                                 CASE NO. 18-81553-CIV-ALTONAGA/McAliley


   no reasonable probability that the court of appeals would have affirmed a grant of the motions).

                                        IV.    CONCLUSION

          The undersigned has reviewed de novo the Second Report, the record, and applicable law.

   Considering that review, the undersigned agrees with the Second Report’s analysis and

   recommendation.

          Accordingly, it is ORDERED AND ADJUDGED that the Second Report [ECF No. 45]

   is ACCEPTED AND ADOPTED as follows:

          1. Movant, Lukner Blanc’s Motion to Vacate, Set Aside, or Correct a Sentence Pursuant

              to 28 U.S.C. [Section] 2255 [ECF No. 1] is DENIED as to Movant’s fourth claim.

          2. The Clerk of the Court is directed to CLOSE this case, and all pending motions are

              DENIED as moot.

          3. Judgment will issue by separate order.

          DONE AND ORDERED in Miami, Florida, this 19th day of June, 2020.




                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

   cc:    counsel of record;
          Magistrate Judge Chris McAliley




                                                  21
